 


109 HR 4298 IH: To clarify the effective date of the modification of treatment for retirement annuity purposes of part-time service before April 7, 1986, of certain Department of Veterans Affairs health-care professionals.
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4298 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Ms. Baldwin introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To clarify the effective date of the modification of treatment for retirement annuity purposes of part-time service before April 7, 1986, of certain Department of Veterans Affairs health-care professionals. 
 
 
1.Effective date of modification of treatment for retirement annuity purposes of certain part-time service of certain Department of Veterans Affairs health-care professionals 
(a)Effective DateThe effective date of the amendment made by section 132 of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 (Public Law 107–135; 115 Stat. 2454) shall be January 23, 2002, in the case of health care professionals referred to in subsection (c) of section 7426 of title 38, United States Code (as so amended), who retire on or after that date and in the case of health care professionals referred to in such subsection (c) who retired before such date, but after April 7, 1986. 
(b)Recomputation of AnnuityThe Office of Personnel Management shall recompute the annuity of each health-care professional described in the first sentence of subsection (c) of section 7426 of title 38, United States Code (as so amended), who retired before January 23, 2002, but after April 7, 1986, in order to take into account the amendment made by section 132 of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001. Such recomputation shall be effective with respect to annuities paid for months after January 23, 2002. 
 
